6 S.Ct. 601
116 U.S. 538
29 L.Ed. 725
CENTRAL R. CO.v.BOURBON CO.
Filed February 1, 1886.

[Statement of Case from pages 538-540 intentionally omitted]
J. G. Carlisle, on behalf of J. W. Stevenson, for plaintiff in error, submitted the motion.
WAITE, C. J.


1
This motion is denied. Cases in which the execution of the revenue laws of a state have been enjoined or stayed are only to be advanced on motion of the state or the party claiming under such laws. Rev. St. § 949. Here the motion is made by the party taxed, and the suit is by the county claiming under the tax laws for the recovery of a tax. Inasmuch as the county does not move, we cannot presume that 'the operations of the government of the state will be embarrassed by delay.' Under the rule announced in Hoge v. Richmond & D. R. Co., 93 U.S. 1, it must be shown that such will be the effect of delay before a case will be advanced, even on motion by the state or those claiming under it. Motion denied.